DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim(s) 16-19 & 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive with regards to the 112(b) rejections of claims 16, 21, 22, 30, & 31. 
The applicant has made the argument that claim 16 needs to include language directed to the intended use of the wire intended to be used in the machine to detail machine structure. The examiner respectfully disagrees at least with regard to the last wherein statement of claim 16. The last wherein statement, “wherein the length of wire is caused to retain the introduced camber after the length of wire is caused to travel through the respective feed point of the second set of rollers”, reads more like a 
The applicant has made the argument that claim 21 needs to include language directed to the wire formed by the machine in order to describe the structure of the machine. However, no further structure to the machine is claimed. Instead the claim continues to detail the wire that is formed by the machine instead of detailing the machine structure itself. This is continued in claim 22.
The applicant has made the argument that claims 30 and 31 are further detailing the structure of the machine. The examiner respectfully submits that claims 30 and 31 are merely stating the intended use of the wire bender without introducing any further structure to the wire bender.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 28 stating that the wire straightener being “configured to straighten the wire being guided through the machine in a direction that is substantially perpendicular to the direction that the camber is being caused to be introduced into the wire” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 & 21-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation of claim 1, “wherein the length of wire is caused to retain the introduced camber after the length of wire is caused to travel through the respective feed point of the second set of rollers”. With this limitation it is unclear to the examiner as to whether the applicant is attempting to claim a method of forming wire such that it maintains a camber after forming or a machine capable of introducing a camber into fed wire. Thus, it becomes indefinite as to whether infringement of the claimed subject matter would occur when a machine that can introduce camber into fed wire is made or whether infringement would occur when a machine that can execute the method is run. For the purposes of continued prosecution of the claimed 

	Claim 21 & 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21 & 22 appear to claim the wire which is formed by the machine of claim 16 without introducing further structure to the machine. Thus, it is unclear to the examiner as to whether claims 21 & 22 are directed to claiming the product made by the apparatus or to the apparatus forming the product. For the purposes of continued prosecution of the claimed subject matter it is assumed by the examiner that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to claims 21 & 22. See MPEP 2115. 

	Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation, “a substantially right angle bend is configured to be introduced into the wire at each of four points along the length of the wire”. It is unclear to the examiner as to whether the applicant is attempting to claim a method of introducing four right angle bend points into a length of wire, or to claim a machine which is capable of bending a wire at four points. Thus, it is indefinite as to whether the claim is being directed to a method or an apparatus. For the purposes of continued prosecution of the claimed subject matter it is assumed that claim 30 is attempting to claim a machine comprising a wire bender which is capable of bending wire at four points. 

	Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation, “bending of the wire at one or more points is configured to include a bending in a direction similar to the direction of the introduced camber”. It is unclear to the examiner as to whether the applicant is attempting to claim a method of bending wire during which the wire is to be bent based on a camber which is introduced to the wire, or to claim a machine having a wire bender which bends wire in the offset direction of the offset mechanism. Thus, it is indefinite as to whether the claim is being directed to a method or an apparatus. For the purposes of continued prosecution of the claimed subject matter it is assumed that claim 31 is attempting to claim a machine comprising a wire bender which is capable of bending wire in the offset direction of the offset mechanism.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro et al. (US 5906128, hereafter Del Fabro) in view of Hudson (US 2211658, hereafter Hudson).
Regarding Claim 16, Del Fabro teaches a machine (Fig. 2, Element 10) for introducing a camber into a length of wire (Fig. 2, Element 11) being conveyed along a path, the machine comprising:
An offset mechanism (Fig. 2, Element 17) configured to divert wire conveyed along the path away from a straight line route thereby the offset mechanism through the lateral 
	Though the offset mechanism of Del Fabro also acts as a set of feed rollers it does not teach that the offset mechanism would be arranged between a first and second set of feed rollers. However, Hudson, in the same field of camber control of metal material, teaches a first (Fig. 1, Element 30) and second (Fig. 1, Element 31) set of rollers positioned on either side of an offsetting mechanism (Fig. 1, Element 1) configured to divert material conveyed along a path away from a straight line route thereby the offset mechanism through the lateral deflection in a uniform direction being configured to introduce camber into a length of wire. It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the offsetting, and wire feeding, mechanism of Del Fabro for the offsetting mechanism and feeding mechanisms of Hudson (thus having an offsetting mechanism arranged between a first and second set of rollers) as it would be a simple substitution of one offsetting and feeding mechanism for another yielding the predictable result of feeding and offsetting fed material (in this case wire).

Regarding Claim 17, the modified Del Fabro teaches:
A wire straightener (Fig. 2, Elements 15 & 16) being configured and positioned to receive the wire at a point along the path prior to the wire being guided through the first set of rollers (both wire straighteners are arranged to be before the offsetting mechanism and feeding mechanism).

Regarding Claim 18, the modified Del Fabro teaches:
A wire bender (Fig. 2, Element 14) being configured and positioned to receive wire at a point along the path after the wire has been guided through the second set of rollers 

Regarding Claim 21, the modified Del Fabro teaches:
The offsetting mechanism introducing a camber (a remembered bend) into different segments of fed wire (as the offsetting mechanism is laterally deflecting fed wire in a uniform direction from a straight line route).

Regarding Claim 22, the modified Del Fabro teaches:
The offsetting mechanism introducing a camber into fed wire (as the offsetting mechanism is laterally deflecting fed wire in a uniform direction from a straight line route).

Regarding Claim 23, the modified Del Fabro teaches:
The first set of rollers (as substituted using Hudson) configured to pull (any continuous wire before the feed roller would be pulled by the powered roller) wire from a source.

Regarding Claim 24, the modified Del Fabro teaches:
The first set of rollers (as substituted using Hudson) includes a pair of rollers between which wire is drawn.




Claim 25, the modified Del Fabro teaches:
The second set of rollers (as substituted using Hudson) configured to push (any continuous wire downstream of the feed roller would be pushed by the powered roller) wire.

Regarding Claim 26, the modified Del Fabro teaches:
The second set of rollers (as substituted using Hudson) includes a pair of rollers between which the wire is drawn.

Regarding Claim 27, the modified Del Fabro teaches:
The offset mechanism further comprises an offset roller (per Hudson, Fig. 1, Element 1), which rotates with the movement of fed wire as the wire moves along the path
An outer edge of the offset roller (per Hudson, Fig. 1, Element 1) contacting fed wire.

Regarding Claim 28, the modified Del Fabro teaches:
The wire straightener (Fig. 2, Elements 15 & 16) is configured to straighten wire fed through the machine in a direction that is substantially perpendicular to the direction that the camber is introduced to wire by the offset mechanism.

Regarding Claim 29, the modified Del Fabro teaches:
The wire bender (Fig. 2, Element 14) is configured to bend wire at one or more points along the length of the wire.

Claims 19, 30, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro in view of Hudson, as applied to claims 16, 18 & 29, and further in view of Aim Inc (“Fastest Wire Bending in the World. AFE-2D6 ULTRA CNC Wire Bender from AIM Inc” (2009), hereafter Aim).

Regarding Claim 19, the modified Del Fabro does not teach a ramped surface configured to deflect any wire that might be fed back toward the machine by the wire bender. However, Aim, in the same field of wire benders, teaches a wire bender (Annotated Fig. 1, Element B) which feeds wire (Annotated Fig. 1, Element A) being bent back toward the wire bender and feeder (Annotated Fig. 1, Element C) for the wire. This wire being deflected by ramped surfaces (Annotated Fig. 1, Element D) formed on the surface of the wire bender and feeder in order to deflect wire so that it doesn’t damage the machine or the bent wire. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the machine of the modified Del Fabro to have ramped surfaces which deflect wire fed back by the wire bender as such a configuration would ensure that any wire that is bent in such a way that it might contact the machine behind it would deflect in an intended direction without otherwise damaging the machine or wire.

    PNG
    media_image1.png
    507
    885
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Aim, Timestamp 0:31)

Claim 30, though the modified Del Fabro teaches a wire bender which is capable of bending a wire at four points along the length of the wire it does not teach that the wire bender is capable of bending at a substantially right angle. However, Aim teaches a wire bender which is capable of bending a wire at multiple points along the length of the wire (Timestamp 0:29-0:34) with those bends being substantially right angle bends (Annotated Fig. 1, Element E). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the wire bender of the modified Del Fabro to be capable of bending wire at a substantially right angle bend as a wire bender capable of bending wire to a substantially right angle bend is known in the art of wire benders.

Regarding Claim 31, though the modified Del Fabro teaches a wire bender which is capable of bending wire in the opposite direction of the introduced camber it does not teach that the wire bender would be capable of bending the wire in the direction of the introduced camber. However, Aim teaches a wire bender which is capable of bending introduced wire (Timestamp 0:08-0:17) in two perpendicular directions of the feed direction. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the wire bender of Del Fabro to be able to bend wire fed into the wire bender in either the direction in which the camber is introduced or the opposite direction as it is known in the art of wire benders that wire benders can bend wire in two opposite directions (one direction being in the same direction as the offset direction while the other direction is opposite of the offset direction) in order to obtain a desired wire bent wire structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 4507946) which teaches an offsetting roller interposed between a pair of feed rollers. (US 4456036) which teaches a wire bender that bends a fed wire either +90 degrees or -90 degrees.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725